DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,268,253 in view of Provost (2002/0176749)
	The claims to the current application claim similar limitations to U.S. Patent No. 11,268,253 however U.S. Patent No. 11,268,253 lacks the second bracket assembly spaced apart from the first bracket assembly as required by the current application. Provost discloses a foundation reinforcement system utilizing multiple bracket assemblies spaced apart (fig. 1). It would be obvious to one of ordinary skill in the art that when utilizing the bracket assembly of U.S. Patent No. 11,268,253 one would use multiple assemblies to sufficiently reinforce the foundation. Therefore, the claims to the current application are not patentably distinct from the claims of U.S. Patent No. 11,268,253.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reusing (2018/0135269).
	With regard to claim 13, Reusing discloses a method of providing support to a foundation of a building, the method comprising:
	placing an elongated beam (150) below a portion of the foundation (“support beam”; abstract) while spanning across at least two (fig. 2) spaced-apart bracket assemblies (232); locating the beam atop respective seat portions of the at least two spaced-apart bracket assemblies (fig. 1); and restraining movement of the elongated beam in a lateral direction by capturing the beam between opposing rows of upwardly protruding projections (244) defined on the seat portion of each of the at least two spaced-apart bracket assemblies (fig. 2).
	With regard to claim 15, Reusing further discloses threading a bolt (additional 244) upwardly through a flange nut secured to the seat portion from below the seat portion such that the bolt protrudes through the seat portion and extends vertically above the seat portion (fig. 2).
	With regard to claim 17, Reusing further discloses advancing a plurality of pier sections (102) into the ground to raise a portion of the building via vertically raising the at least two spaced-apart bracket assemblies (fig. 1).
	With regard to claim 18, Reusing further discloses arranging the upwardly protruding projections in two rows with each row having two columns (fig. 2).
	With regard to claim 19, Reusing further discloses the upwardly protruding projections to be inwardly offset from a horizontal perimeter of the seat portion of each of the at least two spaced-apart bracket assemblies (fig. 2).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reusing (2018/0135269) in view of West et al. (5,246,311).
	With regard to claim 14, Reusing discloses the invention substantially as claimed however fails to disclose at least one of the at least two bracket assemblies is located on opposite sides of a structural defect in the building.
	West discloses bracket assemblies to be utilized to support a structural defect in a building (abstract).
	It is well known to utilize bracket assemblies to support a foundation and to support a foundation in need of structural repair. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reusing and utilize the brackets assemblies in a structural defect as taught by West in order to provide additional support to a foundation needing repair. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reusing (2018/0135269) in view of West (2015/0218771).
	With regard to claim 16, Reusing discloses the invention substantially as claimed however is silent regarding engaging a bracket jack with a plurality of bracket jack accommodation slots defined through a jack support plate of the bracket assembly.
	West discloses a bracket assembly (fig. 2) and engaging a bracket jack with a plurality of bracket jack accommodation slots (28) defined through a jack support plate of the bracket assembly (fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reusing and utilize bracket jack slots as taught by West in order to provide means to more efficiently raise/level the bracket assemblies.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reusing (2018/0135269) in view of Hunter (8,480,335).
	With regard to claim 20, Reusing discloses the invention substantially as claimed however fails to disclose providing a jack support plate to each of the at least two spaced-apart bracket assemblies such that the jack support plate in each instance is oriented parallel to the seat portion.
	Hunter discloses a bracket assembly and providing a jack support plate (36) to bracket assemblies (fig. 1) such that the jack support plate in each instance is oriented parallel to the seat portion (fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reusing and utilize bracket jack plate as taught by Hunter in order to provide means to more efficiently raise/level the bracket assemblies.

Allowable Subject Matter
Claims 1-12 would be allowable if the double patenting rejection(s) as set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art, either alone or in any reasonable combination, fails to disclose all the limitation of independent claim 1. A bracket assembly with a shaft receiving portion and a set portion is known such as that taught by Gregory (5,951,206).  An elongated beam with a bracket assembly is known such as that taught by Reusing (2018/0135269) and Krinner et al. (6,820,379). However it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
9/23/2022